

SETTLEMENT AND RELEASE AGREEMENT
 
ACCORDO TRANSATTIVO E LIBERATORIO
By and between


 
Tra
Coty Italia S.p.A., having its registered office in Via Ferrante Aporti 8, 20125
Milano ,VAT number and fiscal code 06265480159 represented by Laura Pessina,
Human Resources Director   (hereinafter also referred to as the “Company”) which
is part of Coty Inc. Group (the “Group”)
Coty Inc. having its registered office at 1209 Orange Street, Wilmington,
Delaware 19801, U.S.A. represented by the Chairman of the Board of Directors, Mr
Lambertus J.H. Becht


And


Mr. Michele Scannavini (the “Dirigente”) resident in Milano (Italy), Via Mercato
14, fiscal code SCNMHL59D21D548O
Hereinafter each one referred to as the “Party” and jointly referred to as the
“Parties”


 
Coty Italia S.p.A., con sede legale in Via Ferrante Aporti 8, 20125 Milano,
P.Iva e Codice Fiscale 06265480159, rappresentata da Laura Pessina, Direttore
delle Risorse Umane, (di seguito anche denominata la “Società”), che fa parte
del Gruppo Coty Inc. (il "Gruppo")
Coty Inc., con sede legale al n. 1209 di Orange Street, Wilmington, Delaware
19801, U.S.A., rappresentata dal Presidente del Consiglio di Amministrazione,
Sig. Lambertus J.H. Becht


E


Il Sig. Michele Scannavini (il “Dirigente”) residente in Milano (Italia), Via
Mercato, 14, Codice Fiscale SCNMHL59D21D548O
Ciascuno qui di seguito indicato come “Parte” e congiuntamente tutti indicati
come le “Parti”


Whereas


 
Premesso che
 
a)
The Parties entered into an employment agreement (“Contratto di assunzione” -
hereinafter the “Employment Agreement”) for a “Dirigente” position under the
National Collective Agreement for “Dirigenti aziende industriali” (hereinafter
“Employment Relationship”) in July 2012 and having effect as of August 1, 2012,
according to which the Dirigente undertook the responsibilities to carry out
functions and duties of the activity performed by the Company and the Group to
which it belongs to (“Business”) as mentioned in section 1 of the Employment
Agreement.


 
 
a)
Le Parti hanno stipulato un contratto di lavoro (qui di seguito il “Contratto di
Assunzione”) per una posizione di “Dirigente”, ai sensi del Contratto Collettivo
Nazionale per Dirigenti di Aziende Industriali (qui di seguito il “Rapporto di
Assunzione”) nel luglio 2012 e con decorrenza dal 1 Agosto 2012, ai sensi del
quale il Dirigente assumeva la responsabilità di svolgere funzioni e compiti
relativi all’attività svolta dalla Società e dal Gruppo cui la stessa appartiene
(l’“Attività”) come indicato nella sezione 1 del Contratto di Assunzione.




1



--------------------------------------------------------------------------------



 
b)
According to the Employment Agreement, the Dirigente has also been appointed to
the position of Board member (“Offices of Board Member”) of some of the
companies of the Group. The employment position and the Offices of Board Member
shall be hereinafter jointly referred to as “Labor Relationship”.


 
 
b)
In conformità al Contratto di Assunzione, il Dirigente è stato inoltre nominato
alla carica di Membro del Consiglio di Amministrazione (“Cariche di Membro del
Consiglio”) di alcune società del Gruppo.
La posizione di lavoro subordinato e le Cariche di Membro del Consiglio saranno
di seguito congiuntamente indicate come “Rapporto di Lavoro”.


 
c)
In particular, Mr. Scannavini was appointed Chief Executive Officer (CEO), a
member of the Executive Committee and a member of the Board of Directors of Coty
Inc. Mr. Scannavini held a top responsibility position and was expected to lead
the activities of the Group at a worldwide level.


 
 
c)
In particolare, il Sig. Scannavini è stato nominato Amministratore Delegato
(CEO), membro del Comitato Esecutivo e membro del Consiglio di Amministrazione
della Coty Inc. Il Sig Scannavini ha assunto una posizione di alta
responsabilità e era previsto che guidasse le attività del Gruppo a livello
mondiale.


 
d)
Despite an appreciation for the personal commitment and efforts made by Mr.
Scannavini, divergent views have developed between him and the Board of
Directors as to the most effective way to manage the Company.


 
 
d)
Nonostante l'apprezzamento per l'impegno personale e gli sforzi compiuti dal Sig
Scannavini, si sono sviluppate opinioni divergenti tra lo stesso e il Consiglio
di Amministrazione circa il modo più efficace di gestire la Società.


 
e)
As a result of the above, the Parties have agreed to terminate in the form of an
amicable and mutually agreed settlement any Labor Relationship between them or
between the Dirigente and any other company of the Group in accordance with the
terms and conditions hereinafter set forth as well as to define and to prevent
any future controversy or claim - for whatever title, reason and/or cause -
connected with the employment.


 
 
e)
In conseguenza di quanto sopra, le Parti hanno concordato di porre fine, nelle
forme di una composizione amichevole e di comune accordo, ad ogni Rapporto di
Lavoro tra le stesse o tra il Dirigente e qualsiasi altra società del Gruppo,
secondo i termini e le condizioni qui di seguito indicate, così come di definire
e prevenire ogni futura controversia o pretesa - per qualsiasi titolo, ragione
e/o causa - connessa con il rapporto di lavoro subordinato.


NOW, THEREFORE, the Parties agree the following:


 
TUTTO CIO' PREMESSO, le Parti convengono quanto segue:
 
1.
The premises are integral and material part of this Settlement and Release
Agreement (the “Release Agreement”);


 
 
1.
Le premesse sono parte integrante e sostanziale del presente Accordo Transattivo
e Liberatorio (l'“Accordo Liberatorio”);




2



--------------------------------------------------------------------------------



 
2.
The Labor Relationship between the Parties, and in particular, but not limited
to, both the Employment Relationship between Coty Italia S.p.A and the Dirigente
under the Employment Agreement and any other Office of Board Member mentioned in
the preambles, and in general any relationship that can be related to or having
been originated from the Labor Relationship is hereby terminated by mutual
agreement without any obligation of notice period and/or compensation in lieu of
notice period with effect as of September 30, 2014 (the “Termination Date”);


 
 
2.
Il Rapporto di Lavoro tra le Parti, ed in particolare, ma non limitatamente a,
sia il Rapporto di lavoro tra Coty Italia S.p.A. e il Dirigente ai sensi del
Contratto di Assunzione sia ogni altra carica di membro del Consiglio menzionata
nelle premesse, ed in generale ogni rapporto che possa essere riferito o che
possa trarre origine dal Rapporto di Lavoro, è con il presente atto dichiarato
cessato di comune accordo senza alcun obbligo di preavviso e/o indennità
sostitutiva di preavviso, con effetto dal 30 settembre 2014 (la "Data di
Cessazione");


 
3.
Competition restrictions set forth on paragraph 8 of the Employment Agreement
will be fully enforced for a period of twelve (12) months, starting on the
Termination Date and shall be compensated for as set forth in the Employment
Agreement;


 
 
3.
I vincoli di non concorrenza stabiliti al paragrafo 8 del Contratto di
Assunzione saranno pienamente applicati per un periodo di dodici (12) mesi, a
partire dalla Data di Cessazione e saranno indennizzati come stabilito nel
Contratto di Assunzione;


 
4.
In order to prevent and in any case to settle any claim and/or demand directly
and/or indirectly connected to the Labor Relationship, the Company shall pay to
the Dirigente a severance indemnity amounting to € 1’100’000 (one million one
hundred thousand euros) (incentivo all'esodo). The Company, in addition to the
above mentioned severance indemnity shall also pay to the Dirigente the accrued
termination indemnity (TFR), any outstanding vacation days and FY14 APP (the
annual bonus that relates to the fiscal year that ended 30 June 2014) within 30
days of the Termination Date.


 
 
4.
Al fine di prevenire ed in ogni caso di comporre ogni pretesa e/o domanda,
direttamente e/o indirettamente connesso al Rapporto di Lavoro, la Società
corrisponderà al Dirigente un incentivo all'esodo pari a € 1.100.000 (un milione
e centomila euro). La Società, in aggiunta al sopra indicato incentivo
all'esodo, corrisponderà al Dirigente il Trattamento di Fine Rapporto (TFR),
tutti i giorni di ferie non goduti e il FY14 APP (il bonus annuale relativo
all'esercizio finanziario chiuso al 30 giugno 2014) entro 30 giorni dalla Data
di Cessazione.


 
5.
The above mentioned amount, which is not subject to social contributions as
provided by article 12 of Law n°153/1969 as changed by D.Lgs. n° 314/1997 will
be subject to taxes, determined with the criteria as provided by articles 17 and
19 TUIR;
 


 
 
5.
L'importo sopra menzionato, non soggetto a contributi previdenziali secondo
quanto stabilito dall'articolo 12 della Legge 153/1969 come modificata dal D.lgs
31471997, sarà soggetto a tassazione determinata secondo i criteri stabiliti
dagli articoli 17 e 19 del TUIR;
 




3



--------------------------------------------------------------------------------



 
6.
The Dirigente hereby accepts the above mentioned severance indemnity (incentivo
all'esodo) and confirms his free willingness to settle by amicable agreement the
Labor Relationship and therefore, to terminate the Employment Relationship and
to resign, at Company request and without further indemnification, from any
Offices of Board Members, i.e., any Officership or Directorship within companies
of the Group as well as any industry boards or industry associations he may have
been appointed to by the Company or the Group; the Dirigente hereby acknowledges
and places on record that, with the only exception of the payment of the amount
expressly mentioned in this agreement, he has received any and all amounts to
which he may be entitled to in relation to the Labor Relationships in accordance
with the Applicable National Collective agreement, the Employment Agreement,
well as any other applicable provision of law or individual arrangements
undertaken by the parties.


 
 
6.
Il Dirigente con il presente atto accetta il sopra indicato incentivo all'esodo
e conferma la propria volontà di definire con un accordo bonario il Rapporto di
Lavoro e, pertanto, di interrompere il Rapporto di Assunzione e di dare le
dimissioni, a richiesta della Società e senza ulteriore indennizzo, da ogni
carica di membro del Consiglio, e cioè da ogni Incarico o Funzione nell'ambito
delle società del Gruppo così come da ogni consiglio industriale o associazione
di categoria in cui possa esser stato nominato dalla Società o dal Gruppo; il
Dirigente con il presente atto riconosce e dà atto che, con la sola eccezione
del pagamento dell'importo espressamente indicato in questo accordo, egli ha
ricevuto ogni e tutte le somme a cui può avere diritto in relazione al Rapporto
di Lavoro ai sensi del Contratto Collettivo Nazionale applicabile, del Contratto
di Assunzione, nonché di ogni altra disposizione di legge applicabile o di
accordi individuali sottoscritti dalle Parti.


 
7.
In the framework of this Release Agreement and as a further consideration by the
Company and the Group of the waiver by the Dirigente to any further indemnity or
amount of money to which he may be entitled to, Coty Inc. will amend the stock
option grant previously made to the Dirigente on September 14, 2010 under the
Coty Long Term Incentive Plan (“LTIP”) to provide that, upon the execution of
this Release Agreement, all 520,000 options granted on September 14, 2010 that
remain unvested will vest rather than be forfeited. Except as expressly vested
above, all other unvested awards granted to the Dirigente under the LTIP or
other various Coty equity plans shall be forfeited on the Termination Date
without further action by any party. All other terms related to the Dirigente’s
equity awards under the various Coty equity plans shall remain in full effect.


 
 
7.
Nell'ambito del presente Accordo Liberatorio e come ulteriore corrispettivo da
parte della Società e del Gruppo alla rinuncia del Dirigente ad ogni ulteriore
indennità o somma di denaro a cui possa avere diritto, Coty Inc. modificherà la
attribuzione di stock option fatta al Dirigente in data 14 settembre 2010
nell'ambito del Piano di Incentivazione a Lungo Termine di Coty ("LTIP")
disponendo che, al momento dell’esecuzione del presente Accordo Liberatorio,
tutte le 520.000 opzioni assegnate in data 14 settembre 2010, che non siano
ancora state assegnate, saranno attribuite al Dirigente anziché andate perse. Ad
eccezione di quanto sopra espressamente attribuito, ogni altro premio non
attribuito riconosciuto al Dirigente secondo il LTIP o altri vari piani azionari
di Coty sarà considerato perso alla Data di Cessazione senza ulteriore azione di
ciascuna Parte. Tutti gli altri termini relativi a premi azionari del Dirigente
nell'ambito dei vari piani azionari di Coty rimarranno in pieno vigore.




4



--------------------------------------------------------------------------------



 
8.
In addition, the Dirigente expressly agrees that any amount that might be due by
him to the tax and social security administrations because of the exercise of
the options and/or sale of the corresponding shares, be withheld by the Company.
In case such withholding is not possible, the Dirigente undertakes to pay to the
Company, at first request, the amounts that might be due in his behalf by the
Company to the tax and social security administrations. To that end, the
Dirigente undertakes to serve notice on the Company of any change of address by
registered mail with acknowledgement of receipt.


 
 
8.
In aggiunta, il Dirigente accetta espressamente che qualsiasi somma da egli
eventualmente dovuta all’amministrazione tributaria o previdenziale per effetto
dell'esercizio delle opzioni e/o della vendita delle corrispondenti azioni, sarà
trattenuta dalla Società. In caso non sia possibile tale trattenuta, il
Dirigente si impegna a versare alla Società, a prima richiesta, le somme che
possano essere dovute a suo nome dalla Società alle amministrazioni tributarie e
previdenziali. A tal fine, il Dirigente si impegna a comunicare alla Società
ogni mutamento di indirizzo mediante lettera raccomandata con avviso di
ricevimento.


 
9.
In addition and to fully comply with the provisions of the Employment Agreement,
the Company shall make a final gross payment amounting to € 751’950 (seven
hundred and fifty one thousands nine hundred and fifty euros).


 
 
9.
In aggiunta e per rispettare pienamente le previsioni del Contratto di
Assunzione, la Società procederà al pagamento lordo finale di € 751.950
(settecento cinquantuno mila e novecentocinquanta euro).


 
10.
The Parties agree that the Dirigente will continue to benefit from continued tax
assistance for his 2014 Coty related income in Italy, USA and France.


 
 
10.
Le Parti concordano che il Dirigente continuerà a beneficiare della assistenza
fiscale continuata per i suoi redditi Coty 2014 in Italia, USA e Francia.


 
11.
Within 90 days after the Termination Date, the Dirigente shall have the right to
exercise any vested options he holds. Any vested options which are not exercised
within 90 Days of the Termination Date shall be forfeited without further action
by any party.


 
 
11.
Entro 90 giorni dalla Data di Cessazione, il Dirigente avrà diritto di
esercitare le opzioni di cui sia titolare e che egli detenga. Le opzioni che non
siano esercitate entro 90 giorni dalla Data di Cessazione saranno considerate
rinunciate senza necessità di ulteriore azione di una delle Parti.




5



--------------------------------------------------------------------------------



 
12.
Within 120 days after the Dirigente’s execution of this Release Agreement, and
on such date as designated by Coty Inc., Coty Inc. shall purchase from the
Dirigente, and the Dirigente shall sell back to the Group, any or all Coty
shares he holds directly or indirectly, whether acquired pursuant to various
Coty equity compensation plan or otherwise, for a purchase price equal to the
average closing value of the Coty shares on the New York Stock Exchange over the
5 business days immediately preceding Sptember 29, 2014. If any Coty shares are
to be distributed to the Dirigente at a later date pursuant to the terms of an
outstanding RSU grant that is subject to Section 409A of the Internal Revenue
Code of 1986, as amended, the Dirigente agrees that, within 30 days following
receipt of such Coty shares, Coty, Inc. shall have the right, but not the
obligation, to cause the Dirigente to sell such shares back to the Group for a
purchase price equal to the average closing value of the Coty shares on the New
York Stock Exchange over the 5 business days immediately preceding such
repurchase date.


 
 
12.
Entro 120 giorni dalla firma da parte del Dirigente del presente Accordo
Liberatorio, e alla data designata da parte di Coty Inc., Coty Inc. acquisterà
dal Dirigente e il Dirigente dovrà vendere al gruppo, ogni e tutte le azioni
Coty dallo stesso detenute direttamente o indirettamente, qualora acquisite ai
sensi dei vai piani di compensazione del capitale di Coty o in qualsiasi altro
modo, per un prezzo di acquisto pari al valore medio di chiusura delle azioni
Coty sul New York stock Exchange nei 5 giorni immediatamente precedenti alla 30
settembre 2014. Qualora le azioni Coty siano distribuite al Dirigente in una
data successiva secondo i termini di un versamento eccezionale RSU soggetto alla
Sezione 409A del Internal Revenue Code del 1986, come modificato, il Dirigente
concorda che, entro 30 giorni dal ricevimento di tali azioni Coty, Coty Inc.
avrà il diritto, ma non l'obbligo, di ottenere da parte del Dirigente la vendita
di tali azioni al Gruppo al valore medio di chiusura delle azioni Coty sul New
York stock Exchange nei 5 giorni immediatamente precedenti alla data di
riacquisto.


 
13.
The Dirigente expressly agrees, without time limitation and for any reason
whatsoever not to withhold, publish or circulate any detrimental information
regarding the Company or the Group nor criticize the Company or the Group,
relating notably to the commercial strategy, products, management, Board Members
or employees. The Dirigente expressly agrees to refrain from providing an
affidavit - unless requested by a judicial authority - to e.g., any third
parties, current or former employees or Board Members, any information which
could be detrimental to the Company, the Group or its Board Members.
In the same way, the Company and the Group expressly agree, without time
limitation and for any reason whatsoever not to withhold, publish or circulate
any detrimental information relating to the Dirigente, nor criticize the
Dirigente in any manner.


 
 
13.
Il Dirigente accetta espressamente, senza limiti di tempo e senza restrizione di
motivi, di non trattenere, pubblicare o diffondere qualsiasi informazione
pregiudizievole riguardante la Società o il Gruppo, né di criticare la Società o
il Gruppo, in particolare per quanto riguarda strategia commerciale, i prodotti,
la gestione, i membri del Consiglio o i dipendenti. Il Dirigente accetta
espressamente di astenersi dal fornire una dichiarazione giurata - a meno che
non venga richiesto da un'autorità giudiziaria - riguardante, per esempio,
terzi, dipendenti o ex dipendenti o Consiglieri, o qualsiasi informazione che
potrebbe essere dannosa per la Società, il Gruppo o i suoi membri del Consiglio.
Allo stesso modo, la Società e il Gruppo accettano espressamente, senza limiti
di tempo e per qualunque motivo, di non trattenere, pubblicare o diffondere
qualsiasi informazione pregiudizievole relativa al Dirigente, né di criticare il
Dirigente in qualsiasi modo.




6



--------------------------------------------------------------------------------



 
14.
Upon the execution of this Release Agreement, the Parties expressly agree on the
wording of the internal and external communications which will be disclosed, as
mentioned in Annex 1. The Dirigente expressly acknowledges that such
communication is in no way detrimental to his image and reputation. The Parties
also agree that the expenses related to the visits the Dirigente would need to
pay to a certain number of Coty companies’ locations, as part of the
communication surrounding his departure from the Group, will be covered by the
Company.


The Parties expressly agree that the Dirigente will be able to retain the
Company vehicle, computer and mobile phone which are the property of the
Company, until 31 October, 2014 at the latest. The Dirigente also expressly
agrees that, on Termination Date at the latest, and in conformance with article
5 of the Employment Agreement, he will return all documents, equipment or data
belonging to the Company or the Group.


 
 
14.
Subordinatamente alla firma del presente Accordo Liberatorio, le Parti
espressamente concorderanno sulla formulazione delle comunicazioni interne ed
esterne che saranno divulgate, come indicate nell'Allegato 1. Il Dirigente
riconosce espressamente che tale comunicazione non è in alcun modo dannosa per
la sua immagine e reputazione. Le parti convengono inoltre che le spese che il
Dirigente sosterrà relativamente alle visite presso un certo numero di sedi
delle società Coty, nell’ambito della comunicazione che accompagnerà la sua
uscita dal Gruppo, saranno a carico della Società.


Le Parti accettano espressamente che il Dirigente potrà trattenere la vettura
aziendale, il computer e il telefono cellulare che sono di proprietà della
Società fino al massimo al 31 ottobre 2014. il Dirigente inoltre espressamente
accetta che, al più tardi alla Data di Cessazione, conformemente all'articolo 5
del Contratto di assunzione, egli restituirà tutti i documenti, le attrezzature
o i dati appartenenti alla Società o al Gruppo.


 
15.
The Dirigente expressly commits not to disclose, directly or indirectly, with no
limitation in time following the Termination Date, to others or use for
Employee’s own benefit of for the benefit of others and agrees to keep strictly
confidential all information concerning the Company or any other entity within
the Coty Group, under the terms and conditions described in article 7 of the
Employment Agreement.


 
 
15.
Il Dirigente espressamente si impegna a non divulgare, direttamente o
indirettamente, senza limitazioni di tempo successivamente alla Data di
Cessazione, ad altri o ad usare a proprio beneficio di dipendente o a beneficio
di altri e accetta di tenere strettamente confidenziale tutte le informazioni
concernenti la Società o ogni altra che appartenga al Gruppo Coty, secondo i
termini e le condizioni descritte all'articolo 7 del Contratto di Assunzione.






7



--------------------------------------------------------------------------------



 
16.
The Dirigente, in the framework of a general novation settlement under sect.
1965 and 1975 of the Italian civil code, finally waives any claim of any kind,
also before any Court, toward Coty Italia S.p.A., Coty Inc. and any other
Company of the Group as well as toward the Directors, the Managers, the
Shareholders of the abovementioned Companies and of the other Companies of the
Group, that can be originated from or connected in any way to the execution and
termination of the Labor Relationship, also indirectly and with reference to any
provision of law or contract as well as any applicable practice as well any
other right to which the employees or the managers/directors of the Group may be
entitled to; as an non exhaustive example, the Dirigente waives any claim for
any remuneration and/or any remunerative differences of any kind, payment of
social security and/or welfare funds of any kind, illness treatment, premiums,
royalties, commissions, bonuses, subsistence allowance, Directors fees and
reimbursement of expenses variable remuneration and/or reimbursement of expenses
of any kind, incidences of any amount and/or payment of any kind on the direct,
indirect and deferred wage concerns, alleged indemnity of any damage also
pursuant to sect. 2116, 2° paragraph, sect. 2043, 2059, 2087, 2103 of the
Italian Civil Code, bonuses or whatever, indemnity connected with ending of the
mandate as member of the board of directors (including the so called
“Trattamento di Fine Mandato”) for and any other amount that he may claim in
force of other applicable Italian or non-Italian laws, regulations, case
precedents, National collective Labor Agreements;


 
 
16.
Il Dirigente, nell'ambito di una generale transazione novativa ai sensi degli
articoli 1965 e 1975 del Codice Civile Italiano, rinuncia a qualsiasi pretesa di
ogni genere, di fronte a qualsiasi Autorità Giudiziaria, verso Coty Italia SpA,
Coty Inc. e qualsiasi altra Società del Gruppo, nonché verso gli Amministratori,
i Dirigenti, gli Azionisti delle menzionate Società e delle altre società del
Gruppo, che possa essere originata da o connessa in qualsiasi modo
all'esecuzione e alla cessazione del Rapporto di Lavoro, anche indirettamente e
con riferimento ad ogni disposizione di legge di contratto così come di ogni
prassi applicabile nonché di ogni altro diritto applicabile a cui il dipendente
o il dirigente/amministratore del Gruppo possa aver diritto; a titolo
esemplificativo non esaustivo, il Dirigente rinuncia a qualsiasi richiesta di
ogni compenso e/o eventuali differenze retributive di qualsiasi tipo, al
pagamento di contributi e/o fondi previdenziali di ogni tipo, al trattamento di
malattia, premi, royalties, provvigioni, bonus, indennità, emolumenti da
Amministratore e al rimborso spese di retribuzione variabile e /o al rimborso
delle spese di qualsiasi natura, all'incidenza di qualsiasi importo e/o al
pagamento di ogni genere concernente salari diretti, indiretti e differiti, al
presunto indennizzo di eventuali danni anche ai sensi dell'art. 2116, 2 ° comma,
artt. 2043, 2059, 2087, 2103 del Codice Civile Italiano, a bonus o a
quant'altro, a indennità connesse con la fine del mandato di Membro del
Consiglio di Amministrazione (tra cui il cosiddetto "Trattamento di Fine
Mandato") e ogni altra somma cui egli possa aver diritto in forza di altre leggi
applicabili italiane e non italiane, normative, casi precedenti, accordi
collettivi nazionali di lavoro;




8



--------------------------------------------------------------------------------



 
17.
On its turn, Coty Italia S.p.A., also on behalf of the Group, in the framework
of the above mentioned general novation settlement under sect. 1965 and 1975 of
the Italian civil code, accepts such waivers of the Dirigente and hereby
declares that it has no complaints of any kind toward the Dirigente connected
with the above mentioned Labor Relationship;


 
 
17.
Da parte sua Coty Italia S.p.A., anche a nome del Gruppo, nell'ambito della
sopra menzionata transazione generale novativa ai sensi degli art. 1965 e 1975
del Codice Civile Italiano, accetta tali rinunce del Dirigente e con il presente
atto dichiara di non avere alcuna pretesa nei confronti del Dirigente connessa
con il sopra menzionato Rapporto di Lavoro;


 
18.
As a consideration for the above mentioned general novation settlement and to
cover legal fees incurred by the Dirigente in reviewing and executing the
Release Agreement, the Company will pay the amount of Euro 5.000 (five thousand
Euros) to the Dirigente who hereby accepts such payment;


 
 
18.
A remunerazione della sopra menzionata transazione generale novativa e al fine
di coprire i costi legali necessari per la revisione e l'esecuzione del presente
Accordo Liberatorio, la Società corrisponderà la somma di € 5.000 (cinque mila
euro) al Dirigente che con il presente atto accetta il pagamento;


 
19.
The payment of the amounts mentioned on paragraph 4, 9 and 18 above shall be
made on the date of the formalization of this Release Agreement in front of the
representative of the appropriate Labor Commissions as defined in the following
paragraph. It is expressly agreed between the Parties that the Dirigente is
fully aware of his situation and rights as regards such payments with respect to
the social or tax administrations.


 
 
19.
Il pagamento delle somme menzionate ai paragrafi 4, 9 e 18 sarà effettuato nel
giorno della formalizzazione del presente Accordo Liberatorio alla presenza dei
rappresentanti delle apposite Commissione del Lavoro come definite nel paragrafo
seguente. E' espressamente convenuto tra le Parti che il Dirigente è pienamente
consapevole della propria situazione e dei diritti concernenti tali pagamenti in
relazioni alle amministrazioni fiscali e previdenziali.


 
20
This Release Agreement will be formalized and executed before the appropriate
Labor commissions or any other competent authority under sect. 410 and following
articles of the Italian civil procedure code and sect. 2113 of the Italian Civil
Code by October 31, 2014


 
 
20
Il presente Accordo liberatorio sarà formalizzato ed eseguito avanti alle
apposite Commissioni del lavoro o altra autorità competente ai sensi dell'art.
410 e degli articoli seguenti del Codice Italiano di Procedura Civile e
dell'art. 2113 del Codice Civile Italiano entro il 31 ottobre 2014.


 
21.
The Parties mutually undertake to keep this Release Agreement, and any other
information relating thereto, confidential and not to disclose this Agreement or
any such information to any third party without prejudice of the obligation to


 
 
21.
Le Parti reciprocamente concordano nel mantenere il presente Accordo Liberatorio
e ogni informazione ad esso relativa, riservato e a non divulgarne il contenuto
a terzi, fatto salvo l’eventuale obbligo di fornire




9



--------------------------------------------------------------------------------



 
 
give appropriate information for the listing purposes to the financial markets
that the Group may have;


 
 
 
informazioni appropriate ai mercati finanziari che incombano al Gruppo;


 
22.
The Parties agree that this Agreement is irrevocable and will have full and
immediate legal effects as of the date of signature.


 
 
22.
Le Parti concordano che il presente Accordo sia irrevocabile e che abbia pieno
ed immediato effetto legale dal momento della data di sottoscrizione.


 
23.
Each Party hereby mutually declares that, without prejudice of the obligation
hereof, does not have any further claim toward the other Party.


 
 
23.
Le Parti reciprocamente dichiarano che, senza pregiudizio dello obbligazioni
assunte con il presente atto, di non aver null'altro a pretendere dall'altra
Parte.


 
24.
This Agreement is made in the English language which the Dirigente perfectly
understands along with an Italian translation to which both parties have agreed
in the event that the Italian language version might be required for any
official purpose. Should a discrepancy exist between the English and the Italian
versions, the English version shall prevail for all official purpose.


 
 
24.
Il presente Contratto é redatto in lingua inglese che il Dirigente comprende
perfettamente ed è accompagnato da una traduzione italiana alla quale entrambe
le parti hanno acconsentito per il caso in cui venga richiesta la versione in
lingua italiana, per qualunque ragione ufficiale. In caso di discrepanza tra la
versione inglese e la versione italiana, prevarrà la versione inglese.


 
Paris, September 29, 2014


 
Parigi, 29 settembre 2014


/s/Laura Pessina
Laura Pessina
Human Resources Director
Direttore delle Risorse Umane


/s/Michele Scannavini
Michele Scannavini
 
/s/Lambertus J.H. Becht
Lambertus J.H. Becht
Chairman, Coty Inc.
Presidente Coty Inc.


/s/Geraud-Marie Lacassagne
Geraud-Marie Lacassagne
SVP, Human Resources, Coty
SVP, Risorse Umane, Coty


10

